                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

JAMES WARNER                                                               PLAINTIFF
ADC #166969

v.                        CASE NO. 4:19-CV-00519 BSM

VANESSA LASTER                                                           DEFENDANT


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 20th day of December 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
